Citation Nr: 0126359	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  01-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for the cost of unauthorized private 
medical expenses incurred by the veteran in conjunction with 
his treatment at Spring Hill Regional Hospital on March 8, 
2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel



INTRODUCTION

The veteran had active military service from August 1941 to 
December 1945; he was born in April 1919.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the James A. Haley Veterans' 
Hospital in Tampa, denying payment or reimbursement for the 
cost of medical expenses incurred at the Spring Hill Regional 
Hospital on March 8, 2000.  In June 2001, the claims file was 
transferred to the St. Petersburg Regional Office which has 
retained jurisdiction of the case.


FINDINGS OF FACT

1.  The veteran's only service-connected disability consists 
of traumatic arthritis of the ankles, rated 10 percent 
disabling since April 1946.

2.  In March 2000, he had a cerebrovascular accident, 
requiring emergency medical treatment at the Spring Hill 
Regional Hospital.

3.  At the time of emergency medical treatment at Spring Hill 
Regional Hospital in March 2000, the veteran did not have a 
total disability permanent in nature resulting from service-
connected disability, nor was he participating in VA Chapter 
31 vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA for the cost 
of unauthorized private medical services rendered in 
conjunction with hospitalization at the Spring Hill Regional 
Hospital on March 8, 2000 have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  Specifically, the Board finds that the 
September 2000 letter requesting the veteran to identify and 
submit all available records pertinent to his claim, and the 
January 2001 statement of the case, specifically satisfy the 
requirement at § 5103A of the new statute as they clearly 
notified him of the evidence necessary to substantiate his 
claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new law or any other applicable 
regulation regarding the development of the veteran's claim. 

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are 2 theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA, and (2) whether the veteran 
is eligible for payment or reimbursement for services not 
previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued 
nor does the evidence suggest that prior authorization was 
obtained.  Thus, the matter at issue is whether he is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.  
In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, the following criteria must be met: 
(1) the treatment received must be for an adjudicated 
service-connected disability; or a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; or any disability 
of a veteran who is totally and permanently disabled due to a 
service-connected disability; or any illness or injury of a 
veteran, participating in VA Chapter 31 vocational 
rehabilitation; (2) the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health; (3) VA or other federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment would 
have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. 
§ 17.120.  Failure to satisfy any of the three criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Hayes v. Brown, 
6 Vet. App. 66 (1993). 

The veteran's only service-connected disability consists of 
traumatic arthritis of both ankles, rated 10 percent since 
April 1946.  He does not have a total disability permanent in 
nature resulting from service-connected disability, nor was 
he participating in VA Chapter 31 vocational rehabilitation 
program at the time of treatment at Spring Hill Regional 
Hospital in March 2000.

VA medical records from April 1998 to March 2000 document 
intermittent treatment for various symptoms and impairment; 
on medical examination in April 1998, the clinical impression 
was hypertension, benign prostatic hypertrophy, 
hyperlipidemia, degenerative joint disease, and seborrhea.  
On March 5 and March 7, 2000, the veteran treated in the 
emergency room for symptoms including transient numbness and 
tingling sensation of the upper extremities, left facial 
droop, and left-sided weakness.  In the morning of March 8, 
his son spoke by telephone with a nurse at the medical 
facility, requesting that his father be seen by a doctor as 
soon as possible; he was advised to bring his father for 
treatment later that morning.

Medical records from Spring Hill Regional Hospital in March 
2000 document emergency room admission and treatment in the 
morning of March 8 for symptoms including left-sided weakness 
and facial droop.  On the veteran's admission, a history of 
transient ischemic attacks, high blood pressure, and diabetes 
were noted and, on examination, non-hemorrhagic 
cerebrovascular accident was diagnosed.  

On March 13, 2000, the veteran was transferred from Spring 
Hill Regional Hospital to the Bay Pines VA Medical Center 
where he continued to receive treatment and therapy for his 
cardiovascular disease.  On hospital admission, right 
occipital and parietal infarct, right internal carotid artery 
stenosis, transient ischemic attacks, hypertension, and 
hyperlipidemia were diagnosed.  

VA medical records from March to November 2000 document 
treatment for the veteran's cardiovascular disability.

The veteran contends, in essence, that he should be 
reimbursed for the cost of medical expenses incurred during 
hospitalization at Spring Hill Regional Hospital because, had 
he been properly examined and evaluated at a VA facility on 
March 5 and March 7, 2000, he would not have had to resort to 
emergency treatment at the private facility on March 8, 2000.  

Based on the foregoing, the Board finds that the criteria of 
entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred by the veteran 
in conjunction with hospitalization at the Spring Hill 
Regional Hospital on March 8, 2000 have not been met.  As 
indicated above, service connection is in effect only for 
long-standing arthritis of both ankles.  The veteran does not 
contend, nor is it otherwise evident in the record, that his 
nonservice-connected cardiovascular disability has been 
associated with, or has been aggravating his service-
connected bilateral ankle disability.

The veteran did not have a total disability, permanent in 
nature, resulting from a service-connected disability, he was 
not participating in VA Chapter 31 vocational rehabilitation 
program in March 2000, and he received treatment during the 
hospitalization in question for a nonservice-connected 
cardiovascular disability.  Thus, he has not demonstrated 
that he meets the first criterion for payment or 
reimbursement of medical expenses under the provisions of 
38 C.F.R. § 17.120(a).  Inasmuch as failure to satisfy any 
one of the three criteria set forth above precludes VA 
payment for medical expenses incurred without prior 
authorization from VA, the veteran's appeal must be denied.  
38 U.S.C.A. § 1729; 38 C.F.R. § 17.120.  

The Board is mindful of the veteran's argument that, if he 
had been properly examined and evaluated by VA before March 
8, 2000, his emergency room treatment at Spring Hill Regional 
Hospital would not have been necessary.  In this case, 
however, the Board notes that the veteran's theory is 
entirely speculative, as it is wholly unsupported by 
competent medical evidence, and it is also apparent that he 
was around 80 years of age at the time that he required the 
emergency cardiovascular treatment at the private medical 
facility in question.  Moreover, as the law and not the 
evidence is dispositive on the matter of entitlement to 
payment or reimbursement for the cost of unauthorized private 
medical expenses, the claim must be denied due to a lack of 
legal merit.  38 C.F.R. § 17.120; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim for payment or reimbursement for unauthorized 
medical expenses incurred in conjunction with hospitalization 
at Spring Hill Regional Hospital on March 8, 2000 is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


